UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4475
JOHN C. MARDALL,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 Marvin J. Garbis, District Judge.
                         (CR-00-212-MJG)

                      Submitted: March 31, 2003

                       Decided: April 15, 2003

   Before WILKINSON, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Charles G. Bernstein, BERNSTEIN & SAKELLARIS, Baltimore,
Maryland, for Appellant. Thomas M. DiBiagio, United States Attor-
ney, Tamera L. Fine, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MARDALL
                             OPINION

PER CURIAM:

   John Mardall appeals from his conviction, pursuant to his guilty
plea, for bankruptcy fraud, in violation of 18 U.S.C. § 152(7) (2000).
Finding no reversible error, we affirm.

   On appeal, Mardall first contends his guilty plea was neither know-
ing nor voluntary. Because Mardall did not timely move to withdraw
his guilty plea in the district court, this court reviews the Fed. R.
Crim. P. 11 proceeding for plain error. See United States v. Martinez,
277 F.3d 517, 527 (4th Cir.), cert. denied, __ U.S. __, 123 S. Ct. 200
(2002). An appropriately conducted Rule 11 proceeding raises a
strong presumption that the plea is final and binding. United States v.
Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995). We conclude from the
materials before us on appeal that the Rule 11 hearing was adequate,
and the district court did not err in accepting Mardall’s guilty plea.
See United States v. DeFusco, 949 F.2d 114, 117, 120 (4th Cir. 1991).

  Mardall next contends the district court was overly active in his
case, in essence usurping the role of the prosecutor. We find no such
impropriety.

   Finally, Mardall contends his prosecution was barred by the statute
of limitations. We find no merit in this contention.

  Accordingly, we affirm Mardall’s conviction. We deny Mardall’s
motion to strike a portion of the Government’s brief. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED